Citation Nr: 0613223	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  93-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
encephalopathy.

2.  Entitlement to a compensable evaluation for scars as a 
residual of a shell fragment wound to the head and neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to November 1945.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In July 1997, the Board affirmed the RO's rating decision.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 1999, based on a Joint Motion to Vacate (joint motion), 
the Court vacated the Board's decision and remanded the 
claims to the Board for readjudication consistent with the 
joint motion.  

In February 2000, March 2004 and October 2005, the Board in 
turn remanded these claims to the RO, including via the 
Appeals Management Center (AMC) in Washington, D.C.  For the 
reasons noted below, the Board again remands these claims to 
the RO via AMC.

For good cause shown, the Board has granted the veteran's 
motion to advance this case on the Board's docket pursuant to 
the authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


REMAND

In the April 1999 joint motion, noted above, the parties 
agreed that the RO only partially complied with an April 1996 
Board Remand instructing the RO to afford the veteran a VA 
examination of the disorders at issue in this appeal.  They 
specifically asserted that, although the veteran underwent 
such an examination, at that time, the claims file was 
unavailable to the VA examiner.  They also asserted that, in 
the examination report, the VA examiner did not discuss the 
nature and extent of residuals of the veteran's service-
connected shell fragment wounds.  They pointed out that, 
under Stegall v. West, 11 Vet. App. 268 (1998), such 
noncompliance violated the veteran's due process rights.  

In February 2000, in response to the joint motion, the Board 
remanded the veteran's claims to the RO for, in part, the 
purpose of affording the veteran additional examinations.  
The RO complied, but as the Board indicated in its prior 
Remands, the evidence of record does not include the reports 
of those examinations.  

On two occasions, the Board remanded the veteran's claims to 
the RO, including via AMC, for the purpose of reconstructing 
a volume of the claims file that was lost during the course 
of this appeal.  Following the most recent Remand, the 
parties submitted extensive documentation dated from 1945 to 
1997.  However, such documentation does not include the 
reports of the VA examinations that the veteran underwent 
following the February 2000 Remand.  In the absence of such 
documentation, another remand is necessary so that AMC can 
undertake the development noted in the parties' joint motion 
and requested in the Board's February 2000 Remand.  

In addition, in its March 2004 and October 2005 Remands, the 
Board instructed the RO to associate with the claims file 
copies of treatment records from Dr. Lloren and all 
notification letters and supplemental statements of the case 
dated since 1996.  In response, the RO only partially 
complied by contacting the veteran and requesting him to sign 
authorizations releasing his treatment records so that VA 
could obtain them on his behalf.  Thereafter, the parties 
submitted all notification letters and supplemental 
statements of the case dated prior to March 1997.  To ensure 
a complete record, AMC must now associate the other requested 
documents with the claims file, including any outstanding 
notification letters and supplemental statements of the case 
dated since March 1997.  Moreover, since the Board's October 
2005 Remand, it has become apparent that there are additional 
documents missing from the claims file.  Such documents 
include the March 1999 joint motion, the Court's April 1999 
Order, and the Board's February 2000 Remand.   AMC must also 
associate copies of these documents with the claims file.   

This appeal is REMANDED for the following action:

1.  AMC should associate with the claims 
file copies of all notification letters 
and supplemental statements of the case 
dated since March 1997, reports of VA 
examinations conducted in 2000, the 
parties' March 1999 joint motion, the 
Court's April 1999 Order, and the Board's 
February 2000 Remand.  

2.  AMC should arrange for the veteran to 
undergo a VA neurologic examination in 
support of his claim for service 
connection for post-traumatic 
encephalopathy.  AMC should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran 
presently has post-traumatic 
encephalopathy;

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's 
service-connected shell fragment 
wound of the head and neck; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  AMC should arrange for the veteran to 
undergo a VA orthopedic and scar 
examination in support of his claim for 
an increased evaluation for residuals of 
the shell fragment wound of the head and 
neck.  AMC should forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask him 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
shell fragment wound of the head and 
neck;   

b) specifically indicate whether any 
scars disfigure the veteran's head, 
face or neck, and if so, describe 
the extent of the disfigurement; 

c) describe the size of each scar in 
inches and its contour and indicate 
whether it adheres to underlying 
tissue, is pigmented, has abnormal 
texture, and/or involves underlying 
loss of soft tissue or indurated and 
inflexible skin;  

d) indicate whether each scar is 
superficial, tender or painful on 
examination, and/or unstable and 
whether it causes any functional 
loss; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.

4.  AMC should then readjudicate the 
veteran's claims.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






